                 Case 2:20-cv-00586-JCC Document 31 Filed 12/23/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   KELLIE BURLINGHAM,                                      CASE NO. C20-0586-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MICHAEL BROWN, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Plaintiff Kellie Burlingham’s motion for
16   reconsideration (Dkt. No. 23). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18          Plaintiff Kellie Burlingham filed an amended complaint on October 23, 2020. (See Dkt.
19   No. 16.) Four days later, the Court struck the amended complaint for failure to obtain the Court’s
20   leave or Defendants’ consent. (See Dkt. No. 17.) However, the Court overlooked that Plaintiff
21   filed a “praecipe” with her amended complaint noting that Defendants consented in writing to the
22   amendment. (See Dkt. No. 16.) Defendants admit that they consented to Plaintiff amending the
23   complaint under Federal Rule of Civil Procedure 15 but note that Plaintiff did not fully comply
24   with Local Civil Rule 15, and “Defendants are unclear how these two rules intersect.” (Dkt. No.
25   26 at 2.) If Plaintiff’s amended complaint was not properly filed on October 23, the City of
26   Bellevue was not added as a defendant until later, and Defendants argue the statute of limitations


     ORDER
     C20-0586-JCC
     PAGE - 1
                 Case 2:20-cv-00586-JCC Document 31 Filed 12/23/20 Page 2 of 3




 1   may have run with respect to the City of Bellevue. (See id. at 2–4.)

 2          Federal Rule of Civil Procedure 83(a)(2) provides that “[a] local rule imposing a

 3   requirement of form must not be enforced in a way that causes a party to lose any right because

 4   of a nonwillful failure to comply.” See, e.g., 3BA Int’l LLC v. Lubahn, 2012 WL 2317563, slip.

 5   op. at 9 (W.D. Wash. 2012) (“The court cannot . . . decline to honor a jury demand merely

 6   because a party ignores local rules that are designed to ensure the court is aware of the

 7   demand.”). Applying Local Civil Rule 15’s requirement to include a redlined version of the

 8   complaint in such a way that would cause Ms. Burlingham to lose the right to add the City of
 9   Bellevue as a defendant would likely violate Rule 83(a)(2). Therefore, the Court declines to do
10   so. Further, “[o]nce the adverse party has consented to the amendment of a pleading, the court
11   has no control over the matter under Rule 15(a).” Fern v. United States, 213 F.2d 674, 677 (9th
12   Cir. 1954). Thus, the fact that the Court did not enter an order approving of the amended
13   complaint does not affect its validity or timeliness.
14          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for reconsideration,
15   VACATES its order striking Plaintiff’s October 23 complaint, and will treat the amended
16   complaint as timely filed on October 23. Nevertheless, in the interest of creating a clear record
17   going forward, the Court ORDERS as follows:
18          1. Ms. Burlingham shall refile her amended complaint from October 23 (Dkt. No. 16)

19                along with a redlined version of that complaint showing the changes from her original

20                complaint (Dkt. No. 1) within fourteen days of the date of this order. The Court and

21                the parties shall treat this amended complaint as if it were filed on October 23, 2020.

22          2. Defendants shall respond to the amended complaint within 14 days of the date it is

23                filed.

24          //

25          //

26          //


     ORDER
     C20-0586-JCC
     PAGE - 2
              Case 2:20-cv-00586-JCC Document 31 Filed 12/23/20 Page 3 of 3




 1          DATED this 23rd day of December 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0586-JCC
     PAGE - 3
